                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 EMON V. HOLLINS,

                               Plaintiff,
         v.
                                                                             ORDER
 CITY OF MADISON, NOBLE WRAY,
 TOM WOODMANSEE, CORY NELSON,
                                                                          17-cv-738-jdp
 SAMANTHA KELLOGG, PAIGE VALENTA,
 JOEL DESPAIN, LANCE WIERSMA, and
 JOHN AND JANE DOES,

                               Defendants.


       Plaintiff Emon V. Hollins, appearing pro se, is an inmate at the Waupun Correctional

Institution. He alleges that officials from local, state, and federal agencies violated his rights to

due process and equal protection of the law when they selected him for the “Focused

Deterrence Program,” a special law enforcement program designed for the worst violent repeat

offenders in the city, and that city officials and journalists defamed him by spreading false

information about him.

       After I screened Hollins’s original complaint, he filed an amended complaint removing

the City of Madison and city and state officials that he had originally named as defendants

from the defamation claims. See Dkt. 27. So I will dismiss defendant Joel DeSpain, who was a

defendant solely on the defamation claim. Hollins added new defendants working for the media

outlets that he says published the defamatory material: he names (1) Stephen Elbow, the

Capital Times, and John and Jane Doe for the publication of a March 2012 article stating that

Hollins was one of the most violent offenders in the city; and (2) Cityofmadison.com and John

and Jane Doe employees for publishing an article stating that Hollins might be the first program
member to be sent back to prison.1 I will allow Hollins leave to proceed on claims against the

new defendants for the same reasons that I allowed him to proceed on the defamation claims

in my original screening order.

       But Hollins should be aware that I will consider defendant “Cityofmadison.com” to be

the city itself, and the Doe employees he is suing are likely city employees. If he dismissed the

other city employees on this state-law claim because I warned him that he might have to show

that he properly followed Wisconsin’s “notice of claim” statute, Wis. Stat. § 893.80(1d), he

faces the same problem now.

       Hollins followed with a document identifying most of the John or Jane Doe officials

associated with his various claims, along with an amended complaint. Dkt. 36 and Dkt. 37. He

brings due process and equal protection claims against officials from various jurisdictions who

sat on the committee that selected him for the Focused Deterrence Program. He names the

Does on that committee as Ismael Ozanne, Rita Rumbelow, Angel Jones, Linda Ketcham,

Barbara McKinney, Mark Mellinthin, Paul Reed, Lisa Siegel, William Baudhuin, and Jay

Lengeld. I will allow Hollins to proceed on claims against all of these officials.

       I also allowed Hollins to proceed on equal protection claims under racial discrimination

and “class-of-one” theories against the defendants on the selection committee and a Doe official

who he says made the names and races of the candidates available to the selection committee,

even though the Madison Police Department said that that information would not be used in

selecting candidates for the program. I take him to be saying that he has identified that Doe as

three already-existing defendants: Cory Nelson, Samantha Kellogg, and Paige Valenta.


1
 Hollins brought a third set of allegations against Channel 3000 News and employees of that
outlet, but Hollins and those defendants stipulated to dismissal of those claims. Dkt. 35.


                                                2
       Hollins has filed two motions for entry of default against most of the newly named

defendants. Dkt. 43 and Dkt. 45. He states that each defendant has been served, but that is

incorrect. The defendants named in his original complaint were served, but the newly named

defendants who are not city or state officials must still be served following this order screening

the amended complaint. So I will deny Hollins’s motions.

       The City of Madison defendants have filed a motion to hold a status conference to

provide clarification about the motions for entry of default and service of the new defendants.

I will deny that motion as moot because this order resolves the issues raised by the City of

Madison defendants. New defendants Mellinthin and Lengfeld have already appeared, but the

rest of the new defendants must now be served. I will direct the clerk of court to do so.

       For now, Hollins’s tasks are to (1) identify the Does who work for Cityofmadison.com

and the Capital Times; and (2) collect discovery to support his claims. Hollins may have until

March 26, 2019, to submit a supplement to his complaint identifying the remaining Doe

defendants. To accommodate the schedule, I will extend the dispositive motions deadline to

August 1, 2019.



                                            ORDER

       IT IS ORDERED that:

       1. Plaintiff Emon V. Hollins is GRANTED leave to proceed on the following claims:

               •   Due process claims against defendants Lance Wiersma, Noble Wray, Tom
                   Woodmansee, Cory Nelson, Samantha Kellogg, Paige Valenta, City of
                   Madison, Ismael Ozanne, Rita Rumbelow, Angel Jones, Linda Ketcham,
                   Barbara McKinney, Mark Mellinthin, Paul Reed, Lisa Siegel, William
                   Baudhuin, and Jay Lengeld.

               •   Equal protection racial discrimination claims against defendants Wiersma,
                   Wray, Woodmansee, Nelson, Kellogg, Valenta, City of Madison, Ozanne,

                                                3
           Rumbelow, Jones, Ketcham, McKinney, Mellinthin, Reed, Siegel, Baudhuin,
           and Lengeld.

       •   Equal protection “class-of-one” claims against defendants Wiersma, Wray,
           Woodmansee, Nelson, Kellogg, Valenta, City of Madison, Ozanne,
           Rumbelow, Jones, Ketcham, McKinney, Mellinthin, Reed, Siegel, Baudhuin,
           and Lengeld.

       •   Wisconsin-law defamation claims against defendants City of Madison, John
           and Jane Doe employees of Cityofmadison.com, Stephen Elbow, the Capital
           Times, and John and Jane Doe of the Capital Times.

2. Plaintiff’s motions for entry of default, Dkt. 43 and Dkt. 45, are DENIED.

3. The City of Madison defendants’ motion for a status conference, Dkt. 47, is
   DENIED as moot.

4. Defendant Joel DeSpain is DISMISSED.

5. The schedule is amended as stated above.

6. The clerk of court is directed to accomplish service of a summons, the document
   identifying Doe defendants, Dkt. 36, the amended complaint, Dkt. 37, the court’s
   original order screening the complaint, Dkt. 12, and this order on defendants
   Ozanne, Rumbelow, Jones, Ketcham, McKinney, Reed, Siegel, Baudhuin, Elbow,
   and the Capital Times. The clerk should accomplish service either by forwarding
   those documents to the United States Marshal or by other means allowed under the
   Federal Rules of Civil Procedure.

Entered January 30, 2019.

                                   BY THE COURT:

                                   /s/
                                   ________________________________________
                                   JAMES D. PETERSON
                                   District Judge




                                      4
